Mr. Justice Van Orsder
delivered the opinion of the Court:
This appeal is from the decision of the Commissioner of Patents rejecting the following claim:
“1. In a disintegrator for sand, the combination of the hopper, two rollers secured in the framework of the hopper, shafts upon which said rollers are mounted journaled in such framework, two sprocket wheels different in diameter, mounted on said shafts, and a sprocket chain connecting said sprocket wheels, the hopper in which said shafts are journaled, and the belt connecting one of the shafts with the operating machinery of an engine, substantially as'and for the purpose specified.”
Two reférences are cited, — one a German patent to one Gomez, and the other a patent to one Ilovendick. The elements of the claim are present in the Ilovendick device. The claim, it will *601bo observed, does not specify that the rollers revolve in the same direction, but, in his specification, appellant describes the rollers as “revolving- in the same direction but at different velocities.” The rollers in Hovendick’s device revolve in opposite directions; but it was held, and properly so, that it did not involve invention to so arrange the sprocket chain as to revolve the rollers in the same direction at different velocities. Indeed, the patent to Gomez was inserted to demonstrate the old expedient of so arranging the sprocket chain as to drive the rollers in the same direction.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.
Hr. Justice Me Cot, of the supreme court of the District of Columbia, sat with the court in the hearing and determination of this appeal, in the place of Mr. Justice Kobb.